Citation Nr: 1531005	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  11-17 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a respiratory disability, to include as due to asbestos exposure.

4.  Entitlement to service connection for malaria.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 
INTRODUCTION

The Veteran had active duty service from September 1950 to September 1953.

These matters were originally before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for tinnitus, bilateral hearing loss, a respiratory condition, malaria, residuals of a cold injury, and an acquired psychiatric disorder. 

During the pendency of the appeal, a May 2011 rating decision granted entitlement to service connection for cold injuries of the bilateral upper and lower extremities, and a July 2013 granted service connection for posttraumatic stress disorder.  Accordingly, those issues are no longer before the Board. 

The Veteran was scheduled for a videoconference hearing in June 2015.  The Veteran did not report for the hearing and no good cause has been shown.  Therefore the request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The record suggests that there are outstanding private treatment records.  Specifically, VA treatment records dated in December 2000, April 2011, and April 2013 indicated that the Veteran received private primary care and neurology treatment from Dr. Warfield and Dr. LeRoy.  These treatment records have not been associated with the record.  As they may contain evidence pertinent to the pending appeals, a remand to obtain these records is warranted.  

Additionally, the record indicates that the Veteran's service treatment records were fire-related and that the majority of his records were destroyed.  To date, it does not appear that the Veteran was notified of the outstanding STRs in accordance with 38 C.F.R. § 3.159(e) (2014) or that a formal finding of unavailability was made concerning these records.  Additionally, in an April 2010 correspondence, the Veteran indicated that he received treatment for malaria at Army Hospitals in Pusan, Korea, and at Fort Gordon in Augusta, Georgia.  The Veteran did not indicate whether any of this treatment was on an in-patient basis.  As any inpatient treatment records may have been stored separately from the Veteran's STRs, further development is warranted to clarify whether there are outstanding in-patient treatment records.

Lastly, a March 2010 VA treatment record indicates that the Veteran received income from the Social Security Administration (SSA).  There is no indication whether these are age based or disability based benefits.  Accordingly, on remand any outstanding SSA records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  Expedited handling is requested.)

1.  Obtain copies of all VA treatment records for the Veteran from January 2015 to present, and associate them with the claims file.  All attempts to obtain these records must be documented in the claims file.

2.  Provide the Veteran with VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any health treatment for any medical condition on appeal, to include Dr. Warfield and Dr. LeRoy.  If a release is obtained, make reasonable efforts to obtain all identified records.  Two (2) attempts must be made to obtain any private records identified, unless the first attempt demonstrates that a second attempt would be futile.  If records are identified but not obtained, the RO must notify the Veteran of (1) the records that were sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

3.  Obtain from the SSA the records related to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

4.  Obtain any outstanding STRs, to include any records related to the Veteran's reported treatment for malaria.  Specifically, any separately stored inpatient treatment records from the Pusan, Korea Army Hospital, and the Fort Gordon Army Hospital should be requested.  All efforts to obtain these records should be documented.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile.  This determination should be documented in the claims file.  The Veteran must be notified in accordance with 38 C.F.R. § 3.159(e) (2014).

5.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period in which to respond.  Then, if warranted, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




